Citation Nr: 9924521	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media and 
myopia.

2.  Entitlement to service connection for right knee and back 
disorders.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue, nausea, rectal bleeding, 
headaches and memory loss.

4.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service between 1990 and 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  However, the veteran subsequently moved to Florida and 
the RO in St. Petersburg, Florida presently has jurisdiction 
over this appeal.


REMAND

In his VA Form 9 received at the RO in September 1998, the 
veteran indicated that he wanted to appear at a hearing at 
the RO before a member of the Board.  It is noted that a 
hearing before a member of the Board traveling to the RO has 
not been scheduled and there are no indications that the 
veteran has withdrawn his request for a hearing.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing to be conducted by the next 
member of the Board traveling to the RO.  
The RO should then notify the veteran of 
the date, time and place of such a 
hearing by letter mailed to his current 
address of record.

The purpose of this REMAND is to comply with due process 
requirements.  The veteran is not required to take any action 
until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












